Order, Supreme Court, New York County (Louis York, J.), entered on or about June 6, 2001, which, in an action for personal injuries sustained when plaintiff slipped and fell at her place of business, granted defendant cleaning contractor’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The motion was properly granted in the absence of any evidence that defendant either created or had actual or constructive notice of the wet spot which allegedly caused plaintiffs harm (see, Segretti v Shorenstein Co., 256 AD2d 234; DiBenedetto v Port Auth., 293 AD2d 399). Concur — Tom, J.P., Andrias, Saxe, Ellerin and Wallach, JJ.